Title: To George Washington from Brigadier General Alexander McDougall, 16 February 1777
From: McDougall, Alexander
To: Washington, George

 

Dear General
Peekskill [N.Y.] 16th February 1777.

I was honored with your favor of the 9th Instant, covering an open Letter to General James Clinton. I thank God I am so far recovered, as to be able to do my duty, which I ascribe to some indulgence I have had in these Quarters.
The time of the Troops, who now Garrison Fort Montgomery will expire the first of March, They must therefore be relieved by some of the Militia in the Pay of the Continent. Should any early exigency below that post, on one or both sides of the River, render it necessary for all the Troops near this Neighbourhood, to maintain the Posts below the Mountains; He may have sufficient influence to raise as many of the Militia of his County, as will at that time Garrison that Fort; which perhaps could not be so easily effected by another Person. Besides I know of no Officer of the militia now in Service, qualified to take charge of the Fort, considering the attention that will be necessary in an Officer commanding such a Post, whose Garrison will probably be changed thrice in less than a Month by irregulars. Colonel Van Schaicks Regiment I am informed is marched for Ticonderoga, & Colonel Gansevorts is under marching Orders. Colonels Van Cortland, Livingston and Dubois’s attention is necessary to the recruiting, forming and disciplining their Regiments, as the Campaign is fast approaching. And I conceived it to be your intention, that a General Officer should be at this Post, and as General Heath left this, the 12th Instant on his Way for the Bay State, I considered it inexpedient for me to go to Fort Montgomery. These considerations induced me not to transmit your Excellencys Letter to General Clinton which I hope will meet your approbation. But if those Reasons should not appear conclusive and your Letter to General Clinton is to be delivered, I wish to know, Whether its your Intention, that I am to go to Fort Montgomery? as the Contrary is not clearly expressed in your favor of the 9th Instant. The Strength fit for duty of Colonels Gilman Frost and Foggs Regiments left here (the two latter from the Bay, the former from New Hampshire) is 672 Rank and File, and 143 on different Commands. When a Company belonging to the Latter comes from below, particular returns will be transmitted to you. The time of Service of Colonel Gilmans Regiment expires the first of March, he thinks they may be prevailed upon to stay longer; I fear they will be wanted, and as they are here, I wish to have your direction on this Point as soon as convenient, Whether I am to press their continuing any longer? and for what time? He apprehends they will be put to great difficulty in getting home, for want of money, and begs to know whether they can draw

any? Perhaps the paying them one months pay of what will be due to them, may determine them to stay fifteen days Longer. From some information I have had, I fear the Enemy get a supply of provisions of different kinds from Paramus, Hackensack and that Neighbourhood by Powles Hook. Altho I know you must stand in great need of Artillery men, Yet I beg this Post may not be forgot when the recruits of that Corps come in; for I have not men to man a single Cannon at this Post, or Fort Independence; nor are there but a few at Forts Montgomery and Constitution. This is a deplorable condition to be in, If there should be a sudden Thaw, to break up the River; and some of the Ships should attempt to impede Kings Ferry. This State has induced me to order all the Cannon but two Twelve Pounders, and one three (a Brass field piece) to Fishkill. The inclosed came here, after the Departure of General Heath. Apprehending it might contain matter relative to this Post, I open’d it; and transmit it for your direction. I wish to know the General’s pleasure on the holding of General Court Martials at this Post. As the Expiration of the time of Service of the Militia draws nigh, and its uncertain, when the recruits from Connecticut can be collected, Will it be expedient to send Colonel Livingston on the secret expedition? Will not the service be as much advanced by disciplining his Regiment as by what he can probably accomplish with his small Corps? Colonel Webbs Regiment behaved very ill here, when they escorted the Prisoners taken at Prince Town. The Colonel went home to attend to recruiting his Regiment, Captain Hait the eldest, I sent to command the Escort to the Prisoners to Hartford, Forty of the men deserted, and most of the Officers went off without leave, so that it was with great difficulty I could get about Fifty of them Collected to return. I submit it to the General, Whether The six Weeks pay should not be stop’d from the deserters, and the advanced Ten Dollars from their Old Pay? If this should be your opinion, the Pay Master should be ordered, to make those Stoppages, for otherwise the Public will be much imposed on, and Villains will be encouraged by their impunity, to acts of Fraud and disobedience. Accept of my gratefull acknowledgements for your attention in getting out my Sons Parole; a proper use of his Liberty I trust he will make. I have the Honor to be with great trust and regard Your Excellency’s Most obedient and most humble Servant

Alexr McDougall

